Case 2:19-cv-07012-AB-RAO Document 28 Filed 08/12/20 Page 1 of 2 Page ID #:183



1
                                                                              JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
                                              Case No. CV 19-07012-AB (RAOx)
12   LUIS VILLEGAS,
13
                     Plaintiff,
                                              ORDER DISMISSING CIVIL ACTION
14
     v.
15
     JAMES T. TESHIMA, in individual
16   and representative capacity as trustee
     of The James T. Teshima Separate
17   Property Living Trust dated June 19,
     2017; CARL’S JR. RESTAURANTS
18   LLC, a Delaware Limited Liability
     Company; and Does 1-10,
19
                     Defendant.
20
21
22
           THE COURT having been advised by counsel that the above-entitled action has
23
     been settled;
24
25
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
26
     costs and without prejudice to the right, upon good cause shown within 60 days, to re-
27
     open the action if settlement is not consummated.
28
                                              1.
Case 2:19-cv-07012-AB-RAO Document 28 Filed 08/12/20 Page 2 of 2 Page ID #:184



1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
     Dated: August 12, 2020           _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
